Title: To James Madison from James Taylor, 26 May 1809
From: Taylor, James
To: Madison, James


Sir
New Port Ky 26th. May 1809
I take the liberty of calling your attention to the situation of the claim to Land of a Number of the Officers (and their representatives) of the Va. Cont. line.
I am the agent of a number of Persons whose claim I am sure amount to at least 40,000 acres which have been located North of the Indian boundary line & south of a line to be run from the head of the Little Miami to the head of the Scioto. The reservation of Virginia at the time she made her act of Cession to Congress certainly meant to fix the Northern boundary by a line to be drawn from the head of one river to the head of the other.
By a law of Congress passed I think in 1806 The time for locating Va. M. land Warrants expires in March next, and the time for surveying in one or two years afterwards. Now until the Goverment obtains this Tract of country from the Indians, it is impossible to adjust our claims. In the first place if Congress should not prolong the time for entering lands till after a Treaty is formed a Number of Warrants would be lost as it is impossible to see how the different enteries inte[r]fere until we can Survey them, therefore if a Treaty should be even formed previous to the expiration for surveying all the ⟨junior?⟩ conflicting claims would be lost, but this would not be so bad as not to Obtain the land at all.
I am extremely desirous of Knowing whether any doubts can be entertained as to this land being held subject to the claim of these Warrants and it is of the highest importance to a great Number of Officers & their representatives I do suppose there are Warrants to the amount of about 100,000 acres located in that boundary.
If I was convinced or could be informed that the land never would be Obtained I would withdraw the Warrants & locate them which altho inferior would be valuable. I am not so desirous about the time, as the Certainty that they will be untimately [sic] good. I assure you I dislike to give you trouble, Knowing the great burthen you have to bear, but I Know of no source from which I can so certainly draw information or who has so much power to procure the Wished for Object.
The Power to make Treaties is I think confined to the President alone, & then to be approved by the senate. Any information you can give me on this subject will be thankfully recd.
Possibly you may consider it a Matter of sufficient importance to require the Secy of the Treasury or the proper department to cause investigation into the subject, by recourse to the Act of session the Matter might perhaps at onc[e] be decided and if not by requiring a draft to be made out by Colo. Anderson or the surveyor General the matter might be ascertained fully. With great respect I have the honor to be Sir Your Obeedt Servt.
James Taylor
